But
the Court
(Thruston, J., absent,)
overruled the objection and admitted the evidence.
The plaintiffs, to support a charge for the premium of insurance, gave in evidence the defendants’ orders to Traverse to cause insurance to be made, and the deposition of a witness stating positively that insurance was made by Baring & Co. in London; and the acknowledgment of Peyton, one of the defendants, that the premium was reasonable.
But the Court (Thruston, J., absent, and Cranch, C. J., doubting,) said that it was necessary to produce the policy, or to show it to be lost.
The plaintiffs became nonsuit with leave to move to reinstate the cause, on the ground of misdirection to the jury by the Court. But it was not moved again.